DETAILED ACTION
	This office action is for the examination of reissue application 16/358,447 filed on March 19, 2019, of US Patent 9,886,571 (hereinafter “the '571 patent”), responsive to amendments and arguments filed on November 16, 2020 (“the Response”) in response to the Office Action mailed on September 18, 2020.
	Claims 1-22 were pending in this reissue application.  Claims 1-20 are patented claims.  Claims 21-22 are new claims added in this reissue application.  In the amendments filed with the application, claims 7, 10-20 were amended and claims 21-22 were added.  In the prior response filed on August 24, 2020, claims 1, 2, 4, 8, and 9 were amended.  In the Response, claims 3, 7, 13-19 were amended, claims 8-12, 21, 22 were cancelled, and claims 23-29 were added. 

Allowable Subject Matter
	Claims 1-7, 13-20, and 23-29 are allowed.
The following is an examiner’s statement of reasons for indication of allowance: 
Regarding claims 1-6, when considered in combination with other limitations of claim 1, the prior art of record does not teach the limitation “reading a response voltage from the test cell and a voltage hysteresis created by the memory material between the input voltage and the response voltage.”
Regarding claims 7, 13-20, and 23-29, the prior art of record does not teach an authentication module with structures shown in Figure 2 and described at c3:43-c4:40 of the specification.  Notwithstanding Applicant’s disagreement, the limitation “authentication module” invokes 35 U.S.C. 112(f) as discussed in the prior Office actions mailed on September 18, 2020 and June 19, 2020.


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Woo H Choi whose telephone number is (571) 272-4179.  The examiner can normally be reached on weekdays between 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/Woo H. Choi/
Primary Examiner, Art Unit 3992
Conferees:
/C.S/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992